UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1472


MICHAEL D. DAVIS,

                        Plaintiff - Appellant,

          v.

SAMUEL I. WHITE, PC; ERIC WHITE; RONALD J. GUILLOT, JR.;
ONEWEST    BANK,   F.S.B.;  FEDERAL   NATIONAL  MORTGAGE
ASSOCIATION; AMY E. MILLER,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00780-REP)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Davis, Appellant Pro Se. Ronald James Guillot, Jr.,
SAMUEL I. WHITE, PC, Virginia Beach, Virginia; Syed Mohsin Reza,
TROUTMAN SANDERS, LLP, Tysons Corner, Virginia; Matthew David
Green, Melissa Yvonne York, MORRIS & MORRIS, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael D. Davis appeals the district court’s order

dismissing his civil action.             We have reviewed the record and

find    no    reversible      error.     Accordingly,     we   affirm    for   the

reasons stated by the district court.              Davis v. Samuel I. White,

P.C.,        No.    3:13-cv-00780-REP        (E.D. Va.     Apr.    21,       2014).

We dispense        with    oral   argument   because     the   facts   and   legal

contentions        are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2